11DETAILED ACTION
Claims 1-17 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
Claim 1 is an independent claim. Claims 2-17 are dependent.
This action is responsive to the following communication: the response filed on 03-29-2021. 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
For faster processing of Terminal Disclaimer the USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/ patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/ eTD-info-I.jsp.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


As per claims 1-17 of the instant application, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,960,961 (hereinafter ‘961) and U.S. Patent No. 9,831,893 (hereinafter ‘893 ) . Although the claims at issue are not identical, they are not patentably distinct from each other because the following:

As per claim 1, Hollins discloses a configurable dive mask, comprising: 
a dive mask frame; (‘961 & ‘893: a dive mask frame; claim 1) 
at least one lens located within the dive mask frame; (‘961 & ‘893: at least one lens located within the dive mask frame; claim 1) 
a display device viewable through the at least one lens; (‘961 & ‘893: display device attached to the configurable dive mask frame; claim 1) 
a processor; a dive device data circuit that obtains dive device data from a set of sensor devices; (‘961 & ‘893: a dive device data circuit that obtains dive device data from a set of sensor devices; claim 1) 
a configuration interface circuit that communicates with configuration devices to obtain configuration data when the configuration interface is above water; and (‘961 & ‘893: a configuration interface circuit that communicates with configuration devices to obtain and validate configuration data when the configuration interface circuit is above water using radio frequency communication technology; claim 1) 
memory storing configuration data and dive device data; (‘961 & ‘893: memory storing configuration data and dive device data; wherein the processor; claim 1) 
wherein the processor: receives configuration data via the configuration interface; receives dive device data via the dive device interface; (‘961 & ‘893: receives the validated configuration data via the configuration interface; receives dive device data via the dive device interface; determines a portion of the dive device data to display based upon the validated configuration data; and displays dive device data in accordance with the validated configuration data; claim 1) 
determines a portion of the dive device data to display based upon the configuration data; and displays dive device data in accordance with configuration data. (‘961 & ‘893: receives the validated configuration data via the configuration interface; receives dive device data via the dive device interface; determines a portion of the dive device data to display based upon the validated configuration data; and displays dive device data in accordance with the validated configuration data.)2. The configurable dive mask of claim 1, wherein the configuration interface communicates using radio frequency communication technology. (‘961 & ‘893: claim 2) 3. The configurable dive mask of claim 2, wherein the radio frequency communication technology conforms to the Bluetooth standard. (‘961 & ‘893: claim 2)4. The configurable dive mask of claim 1, wherein the dive device data interface communicates using magnetic communication technology. (‘961 & ‘893: magnetic induction communication technology; claim 1)5. The configurable dive mask of claim 5, wherein the configuration interface circuit is implemented using the processor. (‘961 & ‘893: claim 3) 6. The configurable dive mask of claim 1, wherein: a first sensor device in the set of sensor devices obtains dive device data from a second separate and distinct sensor device in the set of sensor devices; and the first sensor device processes obtained data to generate processed dive device data. (‘961 & ‘893: claim 4)7. The configurable dive mask of claim 6, wherein the processed dive data is displayed using the display. (‘961 & ‘893: claim 5) 8. The configurable dive mask of claim 1, wherein: the memory contains a set of configuration data; and the processor further utilizes an active configuration data in the processing of dive device data, where the active configuration data is selected from the set of configuration data. (‘961 & ‘893: claim 6)9. The configurable dive mask of claim 8, wherein: the configurable dive mask further comprises an input device that obtains input data; and the processor further selects a second piece of configuration data from the set of configuration data as the active configuration data in response to the input data, where the second piece of configuration data is separate and distinct from the active configuration data. (‘961 & ‘893: claim 7)10. The configurable dive mask of claim 9, wherein the input device comprises at least one button. (‘961 & ‘893: claim 8)11. The configurable dive mask of claim 8, wherein the processor further selects a second piece of configuration data from the set of configuration data as the active configuration data in response to a received piece of dive device data, where the second piece of configuration data is separate and distinct from the active configuration data. (‘961 & ‘893: claim 7)12. The configurable dive mask of claim 1, wherein the display device, the processor, the dive device data interface, the configuration interface, and the memory are located within the dive mask frame. (‘961 & ‘893: claim 10)13. The configurable dive mask of claim 1, wherein: the at least one lens comprises a first connector connected to the display; the frame comprises a second connector connected to the dive mask frame; and the first connector and the second connector are coupled such that the dive mask controller communicates with the display device. (‘961 & ‘893: claim 11)14. The configurable dive mask of claim 1, wherein: the display device comprises a set of light emitting diodes; and each light emitting diode in the set of light emitting diodes has a different color. (‘961 & ‘893: claim 12)15. The configurable dive mask of claim 1, wherein: the processor further stores a dive device data log using the memory; and the dive device data log comprises at least one piece of dive device data captured using the sensor devices. (‘961 & ‘893: claim 13)16. The configurable dive mask of claim 1, wherein the sensor devices are selected from the group consisting of temperature sensors, depth sensors, pressure sensors, and time sensors. (‘961 & ‘893: claim 14)17. The configurable dive mask of claim 1, wherein the display device comprises at least one organic light emitting diode. (‘961 & ‘893: claim 15)

		Thus, a later application claim is not patentably distinct from an earlier patent claim if the later claim is anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).”  ELI LILLY AND COMPANY  v  BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kitson et al. [Patent No. 6,977, 671 B1] in view of NPL [Smart Swimming Goggles by Yanko Design Published 05/24/2013] and further view of Mantovani et al. [Publication No. 2011/0055746 A1].
As per claim 1, Kitson et al. discloses a configurable mask, comprising: 
a dive mask frame; [Fig 2A]
at least one lens located within the dive mask frame; [camera 128; Fig 2A]
a display device viewable through the at least one lens; [fisheye lens 121 
formed on the faceplate 120; col 6 lines 0-60]
a processor; [wireless imaging subsystem, wireless transmitter, dive computer; Figs 2-3]
a dive device data circuit that obtains device data from a set of sensor devices using a communication technology; [ receiving data regarding depth data, remaining air data, dive time via a dive computer [ Col 6 Lines 26-60] using technology such as radio-frequency wireless devices, infrared devices [claim 17] and “wireless” technology]
a configuration interface circuit [control signal for capturing, processing…etc [Figs 3] or alternatively, interface for retrieving or downloading image information for viewing or processing [col 7 lines 37-49] ] that communicates  [wirelessly transfer; col 6 lines 30-60] with configuration devices  [after the dive, communicating captured images using wireless communication for processing with computer system including depth data, remaining air data, dive time [Col 7 lines 37-47] or alternatively, control signal for capturing and image processing [Col 5 Lines 26-65, col 6 lines 0-25, Col 7 Lines 03-0047] such as radio-frequency wireless devices, infrared devices [claim 17] and “wireless” technology]
memory storing configuration data, dive device data; [memories; Figs 1-3]
wherein the processor: 
receive configuration data via the configuration interface; [after the dive, communicating captured images for processing with computer system including depth data, remaining air data, dive time [Col 7 lines 37-47] or alternatively, control function for capturing and image processing [Col 5 Lines 26-65, col 6 lines 0-25, Col 7 Lines 03-0047]
receive dive device data via the dive device interface; and [mask having a viewing area such as an LCD for receiving data regarding depth data, remaining air data, dive time via a dive computer; Col 6 Lines 26-60]
determine a portion of the dive device data to display upon the configuration data; and [viewing area such as an LCD for receiving data regarding depth data, remaining air data, dive time via a dive computer; Col 6 Lines 26-60]]
display dive device data in accordance with configuration data. [mask having a viewing area such as an LCD for displaying captured images and processed images in accordance with initiated control signals data including depth data, remaining air data, dive time via a dive computer; Col 6 Lines 26-60]
Kitson et al. might not explicitly distinctly disclose to obtain data when the interface is above water. 
However, NPL explicitly discloses to obtain data when the interface is above water. [at least one of the following:  Bluetooth, calls and GPS; pages 2-5/16] More particularly, NPL discloses the following:
a dive mask; [dive mask; pages 2-5/16]
at least one lens located within the dive mask frame; [3D camera; pages 2-5/16]
a display device viewable through the at least one lens;[display for view and sharing through external devices;  pages 2-5/16]
a processor; [ given that the smart goggle is capable of communication, capturing images, storing ……ect, then the such functions may be performed by any general purpose computer or special purpose computer; See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).
a dive device data circuit that obtains device data from a set of sensor devices using a communication technology; [front display for receiving location/communication with other divers, oxygen level (hence from oxygen tank) from Bluetooth, calls, GPS (e.g. radio communications) ; pages 2-5]
a configuration interface circuit that communicates with configuration devices to obtain configuration data when the configuration interface is above water using radio frequency communication technology; and [via Bluetooth communicating 3D images from mask to phone, TV [page 4] or alternatively control functions for capturing images/communicating with other divers from shot/call buttons [pages 4-5] and GPS communication]
memory storing configuration data, dive device data, and a display processing application; [GUI application for displaying communication via call button, 3D capture via shot button, other information and accident prevention information; page 5]
wherein the processor: 
receive configuration data via the configuration interface; [[via Bluetooth communicating 3D images from mask to phone, TV [page 4] or alternatively control functions for capturing images/communicating with other divers from shot/call buttons [pages 4-5] and GPS communication; page 2-5]
receive dive device data via the dive device interface; [[front display for receiving location/communication with other divers, oxygen level (hence from oxygen tank); pages 2-5]; page 2-5]
determine a portion of the dive device data to display upon the configuration data; and [front display for receiving location/communication with other divers, oxygen level, displaying communication via call button, 3D capture via shot button, other information and accident prevention information; page 2-5]
display dive device data in accordance with configuration data. [page 2-5]

It would have been before the effective filing date of the claimed invention to modify the teachings of Kitson et al. and NPL because, both references are in the same field of endeavor. NPL’s teaching of incorporating a GUI application for displaying control/data information would enhance Kitson et al.'s system by allowing all functions in s mask be integrated into one mask system enabling the user greater portability and functionality.
Kitson as modified explicitly discloses the invention of a dive mask. However, Kitson as modified might not distinctly disclose where a configuration interface circuit that communicates with configuration devices to obtain configuration data when the configuration interface is above water.
However, Mantovani et al. explicitly disclose the invention a configuration interface circuit that communicates with configuration devices to obtain configuration data when the configuration interface is above water. [mapped data, diver position, networks; Par 0012-0015]
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Kitson as modified and Mantovani et al. because, all references are in the same field of endeavor. Mantovani’s teaching of obtaining data critical to diving environment would enhance Kitson's as modified system by allowing the diver's system to inform the diver with appropriate information, thus improving various aspects critical for the diver.  
 
As per claim 2, Kitson as modified discloses wherein the radio frequency communication technology.[NPL; Bluetooth symbol; pages 4/16]

As per claim 3, Kitson as modified discloses wherein the radio frequency communication technology conforms to the Bluetooth standard. .[NPL; Bluetooth symbol; pages 4/16]
As per claim 5, Kitson as modified discloses wherein the configuration interface circuit is implemented using the processor. [implied for all references to have a CPU for performing the functions of capturing, calling measuring, delivering, storing…etc] [e.g; Mantovani et al.  Fig 3] [Kitson et al.;  Figs 2-3]
As per claim 6, Kitson as modified discloses, wherein: 
a first sensor device in the set of sensor devices obtains dive device data from a second separate and distinct sensor device in the set of sensor devices; and [Kitson et al; computer system including depth data, remaining air data, dive time [Col 7 lines 37-47]  [Col 5 Lines 26-65, col 6 lines 0-25, Col 7 Lines 03-0047] [NPL; front display for receiving location/communication with other divers, oxygen level (hence from oxygen tank); pages 2-5]; page 2-5] [Mantovani et al.; The communication module is configured to receive first sensor signals from a first sensor wherein the first sensor measuring a first value that can change during a SCUBA diving session.  The processor is configured to receive data representative of the first sensor signals to generate first sensor display data indicative of the first value.  The display uses the first sensor display data to generate a visible image representing the first value.  In certain embodiments, the communication module uses a wireless communication protocol to receive the 
first sensor signals from the first sensor.  The communication module of some embodiments receives second sensor signals from a second sensor, the second 
sensor measuring a second value that can change during a SCUBA diving session, 
wherein the processor is configured to receive data representative of the second sensor signals to generate second sensor display data indicative of the second value, and wherein the display uses the second sensor display data to generate a visible image representing the second value.  In various embodiments, the first sensor measures a physiological parameter associated with the SCUBA diver, and air pressure in an air tank being used by the SCUBA diver.  The second sensor of some embodiments measures a physiological parameter associated with a second SCUBA diver.  The second sensor measures air pressure in an air tank being used by the SCUBA diver in some embodiments; 0011]
the first sensor device processes obtained data to generate processed dive device data. [Kitson et al; computer system including depth data, remaining air data, dive time [Col 7 lines 37-47]  [Col 5 Lines 26-65, col 6 lines 0-25, Col 7 Lines 03-0047] [Mantovani et al.; air pressure; 011]
As per claim 7, Kitson as modified discloses wherein the processed dive data is displayed using the display. [Kitson; after the dive, communicating captured images using wireless communication for processing with computer system including depth data, remaining air data, dive time [Col 7 lines 37-47] or alternatively, control signal for capturing and image processing [Col 5 Lines 26-65, col 6 lines 0-25, Col 7 Lines 03-0047] [NPL; front display for receiving location/communication with other divers, oxygen level (hence from oxygen tank); pages 2-5]; page 2-5]
As per claim 8, Kitson as modified discloses wherein: the memory contains a set of configuration data; and [Kitson; The image storage system 160 includes two toggle switches 156 and 157.  The image storage system 160 also includes a second wireless transmitter 158.  In this embodiment, the imaging subsystem 104 also includes the aforementioned second wireless receiver 154.  When either the switch 156 or 157 is pressed, a control signal is transmitted by the second wireless transmitter 158 via underwater wireless transmission to the second wireless receiver 154.  The second wireless receiver 154 then transmits the control signal to the camera 128 to control its functions, i.e., on/off, starting/ending a video image processing, or taking a still-picture; [Fig 3B] [Col 3 lines 33-65]. [The switches 130 and 132 could also be configured as audio switches that are operable using audio command from the diver 100; such an embodiment could be used, for example, in non-SCUBA equipment such as may be 
used for salvage or repair diving, where dive mask configuration permits user 
speech [Col 4 lines 26-50] [NPL; Graphical user interface, call, shot button ] [1) receiving SCUBA diver configuration data including a representation of air pressure in an air tank;2) displaying an air pressure indicator representing air pressure in the air 
tank; and 3) periodically modifying the displayed air pressure indicator to 
represent a decreased air pressure in the air tank, wherein the rate of 
decrease in air pressure that is represented by the air pressure indicator 
varying with changes in depth represented by the depth indicator.  In certain 
embodiments, the method further comprises: 1); ] [Mantovani et al.; the processor, the storage element configured to store map data corresponding 
to a representation of a dive site; claim 1, 0048 Fig 11]
the processor further utilizes an active configuration data in the processing of dive device data, where the active configuration data is selected from the set of configuration data. [Kitson; The image storage system 160 includes two toggle switches 156 and 157.  The image storage system 160 also includes a second wireless transmitter 158.  In this embodiment, the imaging subsystem 104 also includes the aforementioned second wireless receiver 154.  When either the switch 156 or 157 is pressed, a control signal is transmitted by the second wireless transmitter 158 via underwater wireless transmission to the second wireless receiver 154.  The second wireless receiver 154 then transmits the control signal to the camera 128 to control its functions, i.e., on/off, starting/ending a video image processing, or taking a still-picture; [Fig 3B] [Col 3 lines 33-65]. [The switches 130 and 132 could also be configured as audio switches that are operable using audio command from the diver 100; such an embodiment could be used, for example, in non-SCUBA equipment such as may be 
used for salvage or repair diving, where dive mask configuration permits user 
speech [Col 4 lines 26-50] [NPL; Graphical user interface, call, shot button ] [1) [Mantovani et al.; receiving SCUBA diver configuration data including a representation of air pressure in an air tank;2) displaying an air pressure indicator representing air pressure in the air tank; and 3) periodically modifying the displayed air pressure indicator to represent a decreased air pressure in the air tank, wherein the rate of 
decrease in air pressure that is represented by the air pressure indicator 
varying with changes in depth represented by the depth indicator.  In certain 
embodiments, the method further comprises: 1); ] [Mantovani et al.; The processor, the storage element configured to store map data corresponding to a representation of a dive site; claim 1, 0048, 0050, 0012-0015, Fig 11]
As per claim 9, Kitson as modified discloses wherein: the configurable dive mask further comprises an input device that obtains input data; and the processor further selects a second piece of configuration data from the set of configuration data as the active configuration data in response to the input data, where the second piece of configuration data is separate and distinct from the active configuration data. [Kitson; The image storage system 160 includes two toggle switches 156 and 157.  The image storage system 160 also includes a second wireless transmitter 158.  In this embodiment, the imaging subsystem 104 also includes the aforementioned second wireless receiver 154.  When either the switch 156 or 157 is pressed, a control signal is transmitted by the second wireless transmitter 158 via underwater wireless transmission to the second wireless receiver 154.  The second wireless receiver 154 then transmits the control signal to the camera 128 to control its functions, i.e., on/off, starting/ending a video image processing, or taking a still-picture; [Fig 3B] [Col 3 lines 33-65]. [The switches 130 and 132 could also be configured as audio switches that are operable using audio command from the diver 100; such an embodiment could be used, for example, in non-SCUBA equipment such as may be used for salvage or repair diving, where dive mask configuration permits user speech [Col 4 lines 26-50] [NPL; Graphical user interface, call, shot button ] [1) [Mantovani et al.; receiving SCUBA diver configuration data including a representation of air pressure in an air tank;2) displaying an air pressure indicator representing air pressure in the air tank; and 3) periodically modifying the displayed air pressure indicator to represent a decreased air pressure in the air tank, wherein the rate of decrease in air pressure that is represented by the air pressure indicator varying with changes in depth represented by the depth indicator.  In certain embodiments, the method further comprises: 1); ] [Mantovani et al.; The processor, the storage element configured to store map data corresponding to a representation of a dive site; claim 1, 0048, 0050 Fig 11]
As per claim 10, Kitson as modified discloses wherein the input device comprises at least one button. [Kitson et al.; switch butting; Figs 2-3] [NPL; buttons pages 2-5] [Mantovani et al.; 0065]
As per claim 11, Kitson as modified discloses wherein the processor further selects a second piece of configuration data from the set of configuration data as the active configuration data in response to a received piece of dive device data, where the second piece of configuration data is separate and distinct from the active configuration data. [Kitson; The image storage system 160 includes two toggle switches 156 and 157.  The image storage system 160 also includes a second wireless transmitter 158.  In this embodiment, the imaging subsystem 104 also includes the aforementioned second wireless receiver 154.  When either the switch 156 or 157 is pressed, a control signal is transmitted by the second wireless transmitter 158 via underwater wireless transmission to the second wireless receiver 154.  The second wireless receiver 154 then transmits the control signal to the camera 128 to control its functions, i.e., on/off, starting/ending a video image processing, or taking a still-picture; [Fig 3B] [Col 3 lines 33-65]. [The switches 130 and 132 could also be configured as audio switches that are operable using audio command from the diver 100; such an embodiment could be used, for example, in non-SCUBA equipment such as may be used for salvage or repair diving, where dive mask configuration permits user speech [Col 4 lines 26-50] [NPL; Graphical user interface, call, shot button ] [1) [Mantovani et al.; receiving SCUBA diver configuration data including a representation of air pressure in an air tank;2) displaying an air pressure indicator representing air pressure in the air tank; and 3) periodically modifying the displayed air pressure indicator to represent a decreased air pressure in the air tank, wherein the rate of decrease in air pressure that is represented by the air pressure indicator varying with changes in depth represented by the depth indicator.  In certain embodiments, the method further comprises: 1); ] [Mantovani et al.; The processor, the storage element configured to store map data corresponding to a representation of a dive site; claim 1, 0048, 0050, 0012-0015, Fig 11]
As per claim 12, Kitson as modified discloses wherein the display device, the processor, the dive device data interface, the configuration interface, and the memory are located within the dive mask frame. [Mantovani et al.; Fig 3] [Kitson et al.k Figs 2-3] [NPL; pages 2-5]
As per claim 13, Kitson as modified discloses wherein: the at least one lens comprises a first connector connected to the display; the frame comprises a second connector connected to the dive mask frame; and the first connector and the second connector are coupled such that the dive mask controller communicates with the display device. [Mantovani et al.; buttons, GUI, Fig 3] [Kitson et al. varuious buttons’ Figs 2-3] [NPL; buttons, GUI, pages 2-5]
As per claim 14, Kitson as modified discloses wherein: the display device comprises a set of light emitting diodes; and each light emitting diode in the set of light emitting diodes has a different color. [Kitson et al.; The first and second indicator devices 136 and 138 may include light-emitting diodes (LEDs) of different colors for ease of identification by the diver.  In one embodiment, the first indicator device 136 includes a green LED and the second indicator device 138 includes a red LED; 0033-0050]
As per claim 15, Kitson as modified discloses wherein: the processor further stores a dive device data log using the memory; and the dive device data log comprises at least one piece of dive device data captured using the sensor devices.[NPL; sharing images; page 4] [Mantovani et al.; the diver area system 300 stores information 
relating to the dive, such as the path taken by the diver, such that the diver can review the actual dive in a replay mode; 0054]
As per claim 16, Kitson as modified discloses wherein the sensor devices are selected from the group consisting of temperature sensors, depth sensors, pressure sensors, and time sensors. [Mantovani et al.; dive function module 328 calculates other 
information related to the dive such as depth, temperature, air remaining, air 
pressure, no decompression limit time, residual nitrogen time, time elapsed, 
etc. Additional information may be provided in various embodiments.  Those of 
ordinary skill will appreciate that dive computers are known which perform such 
calculations based on existing gauges.  Those of ordinary skill will further 
appreciate that calculated values may be represented in data packets and 
transmitted in a network topology; 0062]
As per claim 17, Kitson as modified discloses wherein the display device comprises at least one organic light emitting diode. [Kitson et al.; The first and second indicator -devices 136 and 138 may include light-emitting diodes (LEDs) of different colors for identification by the diver.  In one embodiment, the first indicator device 136 includes a green LED and the second indicator device 138 includes a red LED; 0033-0050]

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kitson et al. [Patent No. 6,977, 671 B1] in view of NPL [Smart Swimming Goggles by Yanko Design Published 05/24/2013] and further view of Mantovani et al. [Publication No. 2011/0055746 A1] and even further of Rahkonen et al. [Publication No. 2015/0071039 A1].
As per claim 4, Kitson as modified does not distinctly disclose wherein the dive device data interface communicates using magnetic communication technology.
However, Rahkonen et al. explicitly discloses wherein the dive device data interface communicates using magnetic communication technology. [inter alia; The invention relates to an underwater communication system and method.  The system comprises at least one underwater remote device comprising a processing 
unit and functionally connected to the processing unit first magnetoinductive communication means capable of communicating with other underwater devices using magnetic induction, and a wearable underwater monitor device comprising second magnetoinductive communication means capable of communicating with said remote device using magnetic induction; abstract]  
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Kitson as modified and Lee because, all references are in the same field of endeavor. Rahkonen’s teaching of using magnetic induction technology for communicating would enhance Kitson's as modified system by allowing a communication system that is miniaturized and capable to be fit in area that does not require a lot of circuit real estate, thus improving underwater communication systems.  



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kitson et al. [Patent No. 6,977, 671 B1] in view of NPL [Smart Swimming Goggles by Yanko Design Published 05/24/2013] and further view of Mantovani et al. [Publication No. 2011/0055746 A1] and even further of Rahkonen et al. [Publication No. 2015/0071039 A1] and further view of Lee et al. [Publication No. 2015/0271396 A1]

As per claim 18, Kitson as modified might not distinctly disclose a communication protocol that is near field magnetic communication. 
However, Lee et al. discloses a communication protocol that is near field magnetic communication [ Lee et al. ; Fig 12, par 0098]
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Kitson as modified and Lee because, all references are in the same field of endeavor. Lee’s teaching of using NFC communication technology would enhance Lee's as modified system by allowing the system to conserve power while also improving security thus improving the system’s functionality. 

For these reasons, this application is not considered to be in condition for allowance, and such action is earnestly solicited.


Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        




Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov